Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-18 of U.S. Application 16/650,490 filed on March 25, 2020 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/25/2020 has been considered by the examiner.

Priority
	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 2, 5, 7, 8, and 13-18 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable  over Kanehara et al (JP2007078418).

    PNG
    media_image1.png
    312
    679
    media_image1.png
    Greyscale

Prior Art: Kanehara
Regarding claim 1, Kanehara discloses a current sensor assembly (figs 1-5) comprising: a magnetoresistive gradient sensor (TH1) arranged between two conductor portions (BB1 and 

Regarding claim 2, Kanehara discloses wherein both the conductor portions have an identical current component and an identical relative distance from the measurement plane and from the magnetoresistive gradient sensor (as shown in figs 1-3 where the conductors are identical). 
Regarding claim 5, Kanehara discloses wherein both conductor portions are symmetrically height-offset relative to a measurement plane of the magnetoresistive gradient sensor, wherein one conductor portion extends below and one conductor portion above the measurement plane (see figs 1 and 2 where the height are symmetrically offset relative to the plane). 
Regarding claim 7, Kanehara discloses wherein both conductor portions lie in a common conductor plane and the magnetoresistive gradient sensor is arranged at an angle p  of between 00 and 900,to the conductor plane in which the two conductor portions lie (see fig 7 where the angle is between 0-90 degrees).
Regarding claim 8, Kanehara discloses wherein both conductor portions are formed by at least one jumper wire and a bus bar, wherein the jumper wire is electrically contacted with the bus bar (using BB1). 
Regarding claim 13, Kanehara discloses wherein with regard to a three- or multiphase system, three or a plurality of magnetoresistive gradient sensors (TH1 and TH2) are arranged on a common board (CP1) and each current phase is subdivided into two conductor portions (BB1 and BB2) in each case extending above and below the board, wherein the conductor portions of each current phase lie in a common conductor plane, and the conductor planes of different current phases are arranged height-offset (as shown in fig 1 where the heights are offset). 
Regarding claim 14, Kanehara discloses wherein with regard to a three- or multiphase system, three or a plurality of magnetoresistive gradient sensors are arranged on one side of or alternately on the front and back faces of the common board (as shown in fig 2 wherein the sensors are arranged on one side).
Regarding claim 15, Kanehara discloses wherein the angle is between 30 and 60° (fig 7 shows an angle 45 degrees). 
Regarding claim 16, Kanehara discloses wherein in angle is 45° (fig 7 shows an angle 45 degrees). 
Regarding claim 17, Kanehara discloses wherein the common board is a PCB film (using CP1).
Regarding claim 18, Kanehara discloses wherein the common board is arranged at an angle between the conductor portions of the conductor planes (as shown in figs 1-8 where the angle is arranged based on the conductor). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 3, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kanehara et al (JP2007078418) in view of Nakayama et al (USPGPub 20180031613). 

Regarding claim 3, Kanehana does not fully disclose wherein both conductor portions have a non-identical current component and/or a non-identical relative distance from the measurement plane and from the magnetoresistive gradient sensor, wherein either the non- identical current component and the non-identical distance compensate one another or a 
However, Nakayama discloses wherein both conductor portions have a non-identical current component and/or a non-identical relative distance from the measurement plane and from the magnetoresistive gradient sensor, wherein either the non- identical current component and the non-identical distance compensate one another or a correction of the measured current value can be carried out by means of a correction factor or correction characteristic (see fig 4 where the conductor is non-identical and different distance from the  plane and par 32 discloses measuring currents two and three phase currents; therefore  would contain correction characteristics). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Kanehana in view of Nakayama in order to measure the current based off the field detected. 












Regarding claim 9, Kanehana does not fully disclose wherein the conductor portions take the form of a stamped bent part which has a slot in which the magnetoresistive gradient sensor is arranged.
However, Nakayama discloses wherein the conductor portions take the form of a stamped bent part which has a slot in which the magnetoresistive gradient sensor is arranged (as show in fig 1 as a bent part with at least a slot/gap). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Kanehana in view of Nakayama in order to measure the current based off the field detected. 
Regarding claim 12, Kanehana does not fully disclose wherein magnetic shielding comprising one of the conductor portions is provided, which shielding preferably takes the form of two semicircular or rectangular steel tube halves.
However, Nakayama discloses wherein magnetic shielding comprising one of the conductor portions is provided, which shielding preferably takes the form of two semicircular or rectangular steel tube halves (par 50 lines 1-5 discloses steel shields which would be rectangular). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Kanehana in view of Nakayama in order to protect the sensor from harm and unwanted interference. 


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kanehara et al (JP2007078418) in view of Teppan et al (USPGPub 20060226826).

Regarding claim 4, Kanehana does not fully disclose wherein the magnetoresistive gradient sensor is arranged on a flexible PCB film.
However, Teppan discloses wherein the magnetoresistive gradient sensor is arranged on a flexible PCB film (par 47 lines 1-10 discloses being a flexible PCB). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Kanehana in view of Teppan in order to be pliable and less likely to break. 


Allowable Subject Matter
Claims 6, 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 6, the prior art of record taken alone or in combination fail to teach or suggest a current sensor assembly comprising wherein both conductor portions are asymmetrically height-offset relative to a measurement plane of the magnetoresistive gradient sensor wherein one conductor portion extends below and one conductor portion above the measurement plane in combination with the other limitations of the claim. 

Regarding claim 10, the prior art of record taken alone or in combination fail to teach or suggest a current sensor assembly comprising wherein both conductor portions are formed by two bundles of conductor strands in combination with the other limitations of the claim.

Regarding claim 11, the prior art of record taken alone or in combination fail to teach or suggest a current sensor assembly comprising wherein the conductor portions take the form of a parallel slotted tube with two slots and the magnetoresistive gradient sensor is preferably arranged at an angle to the slots in combination with the other limitations of the claim.






Prior Art


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ugge et al (USPGPub 20170184635): discloses sensing with offset sensors. 

Juds et al (USPGPub 20150160272): discloses current sensing with multiple conductors. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647.  The examiner can normally be reached on Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DOMINIC E HAWKINS/Primary Examiner, Art Unit 2868